Citation Nr: 1141526	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to PTSD.

3.  Entitlement to service connection for ventral hernia, to include as secondary to PTSD or gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2009, the Board remanded the present matter for additional development and due process concerns. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claims of service connection.  Specifically, an addendum opinion is needed for each issue.  The Board acknowledges that the record already includes negative opinions provided by VA examiner in February 2010.  The Board finds the opinions have limited probative value, however, because the VA examiner did not provide adequate rationale for how she reached her conclusions.  Thus, addendum opinions should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  As such, the Board finds that the case is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2010 VA examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  In an addendum, the reviewer should provide more detailed explanations for her conclusions, i.e. a discussion of why the examiner believes each condition is not related to service or a service-connected disability.  The Veteran may be re-examined if this is deemed necessary.

The following questions must be addressed:  

(a) Sleep apnea.  The examiner noted the Veteran had a deviated septum before service, but was not diagnosed with sleep apnea during service; therefore, sleep apnea was not incurred in service and is not caused or aggravated by service-connected disabilities.  Explain the rationale for that conclusion and address the effect of the in-service rhinoplasty.  

(b) Heart disease.  Give a rationale for the conclusion that heart disease was not caused or aggravated by a service-connected disorder, to include PTSD or GERD.  

(c) Ventral hernia.  Give a rationale for the conclusion that the hernia was not caused or aggravated by a service-connected disorder, to include PTSD or GERD

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the claims of service connection.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


